Citation Nr: 1820343	
Decision Date: 04/04/18    Archive Date: 04/16/18

DOCKET NO.  14-44 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a compensable rating for left ear hearing loss. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

K. Forde, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from March 1971 to March 1991.  His decorations include the Vietnam Cross of Gallantry with Palm.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  In this regard, the Veteran requested that the RO reconsider the denial of a compensable rating for left ear hearing loss in December 2013, and submitted a private audiogram at that time; thus, the September 2013 rating decision never became final and is the one on appeal to the Board.  38 C.F.R. § 3.156(b),(c); see also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011).  

In August 2017, the Veteran testified before the undersigned Veterans Law Judge.  

The issue of entitlement to service connection for right ear hearing loss was referenced at the Veteran's August 2017 testimony, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See August 2017 Board Hearing at 17.  Therefore, the Board does not have jurisdiction over this claim.  In this regard, the Board emphasizes that effective March 24, 2015, VA adopted a standardized claims form system.  79 Fed. Reg. 57660 (Sept. 25, 2014).  Accordingly, the Veteran's testimony cannot serve to raise this claim, and he is encouraged to file a claim for entitlement to service connection for right ear hearing loss with the RO on the requisite form setting forth his contentions.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

During VA treatment, the Veteran reported that his left ear hearing loss has worsened since his last VA audiological examination, which was conducted in April 2014.  See May 2016 VA treatment record.  As such, remand is required to afford him a contemporaneous VA examination to assess the current nature, extent and severity of his left ear hearing loss.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  

Further, the Board notes that the April 2014 VA examiner determined that the audiometric findings were inconsistent and suggested that the Veteran be referred to another facility for additional testing to determine his organic thresholds.  As such, pursuant to VA's duty to assist, the Veteran must be afforded another examination.  See Daves v. Nicholson, 21 Vet. App. 46 (2007); Green v. Derwinski, 1 Vet. App. 121, 123-24 (1991).  

Moreover, the Veteran submitted private audiological evaluations in January 2016 and June 2016.  However, it is not clear from the reports whether the Maryland CNC word list was used during these evaluations.  Pursuant to 38 C.F.R. § 4.85(a), an examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test.  As such, further clarification is needed in regard to the type of test used by the private audiologists.  See Savage v. Shinseki, 24 Vet. App. 259 (2011).  

Updated VA and private treatment records should also be secured on remand. 

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all outstanding VA treatment records. 

2.  Obtain any outstanding relevant private treatment records, to include from Sentara Hearing & Balance Center, Angela Underhill Audiology, and Princess Anne ENT, Allergy & Audiology.

3.  Then contact Angela Underhill Audiology and Princess Anne ENT, Allergy & Audiology and request clarification as to the following:

a. whether Angela Underhill (who conducted the January 2016 audiological evaluation) and Pamela Swartz (who conducted the June 2016 audiological evaluation) are state licensed audiologists; and

b. whether speech discrimination testing was conducted using the Maryland CNC test.

In the event that the AOJ is unable to obtain this clarification, contact the Veteran and afford him the opportunity to do so. 

4.  Then schedule the Veteran for a VA audiological examination to determine the current severity of his left ear hearing loss at a facility other than the facility where the Veteran's April 2014 VA examination was conducted, in order to be able to determine his organic thresholds as suggested by that examiner.  The claims file should be reviewed by the examiner.  The examiner is to conduct all appropriate testing and the results should be reported in detail, including organic thresholds.  If no such thresholds are needed, the examiner must provide an adequate explanation as to why this is the case.

The examiner should also report all functional effects and occupational impairment associated with the Veteran's hearing loss.

5.  Then, after taking any development deemed necessary, readjudicate the issue on appeal. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).






